Citation Nr: 0701323	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 through June 
1971.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDINGS OF FACT

The veteran currently has lumbar disc disease with a mild 
impingement which is related to service.


CONCLUSION OF LAW

Lumbar disc disease, with a mild impingement was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)





Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The veteran served as a medic in Vietnam and contends that he 
injured his back while carrying wounded soldiers.  

The veteran's available service medical records are silent as 
to any complaints of, or treatment for back pain or injury.  
The veteran did not report any back trouble on his report of 
medical history, dated October 1968, upon entrance into 
service.  Likewise, the veteran's entrance examination, dated 
October 1968 did not note any abnormalities of the spine.  
The veteran's examination upon separation, dated May 1971, 
also did not note any abnormalities of the spine.

The veteran submitted VA outpatient reports dated June 2004 
through September 2005.  A MRI study done in June 2004 
revealed a diffuse disc bulge with bilateral foraminal 
stenosis impingement, mild ligamentum flavum thickening, and 
kild central canal stenosis at the L3-4.  A note dated August 
2005 indicates that the veteran complained of recurrent 
chronic lower back pain with radiation down the right leg.  A 
note dated September 2005 revealed constant lower back pain 
that radiates into the posterior aspect for the right leg and 
calf.  The physician provided a diagnosis of lumbar disc 
disease with a mild impingement and exacerbation of lower 
back pain.  

The veteran also submitted a statement from a nurse 
practitioner, dated July 2005.  The nurse practitioner noted 
that the veteran was a combat medic in Vietnam and opined 
that the veteran's degenerative disc disease was likely 
related to his military service.  

The veteran was also afforded a hearing in March 2006.  The 
veteran testified that he injured his back when performing 
his duties as a combat medic.  He stated that he was in the 
field carrying a heavy back pack for months at a time.  
Additionally, he stated that he had to lift or carry wounded 
soldiers.  The veteran stated that, as a medic, he treated 
his back pain during service by himself with painkillers.  

The veteran served in combat and received a combat medical 
badge.  Thus, he is entitled to consideration of 38 U.S.C.A. 
§ 1154(b).

Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
38 U.S.C.A. § 1154 makes it clear that special considerations 
attend the cases of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  In 
Collette, the Court of Appeals for Veterans Claims 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, VA must determine whether 
the veteran has proffered "satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease."  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy the first 
requisite step of analysis under the stated provision.  This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

In this case, the Board finds that the veteran is competent 
to report an injury as such is visible to a layman.  He 
states that he injured his back by carrying wounded soldiers 
and by carrying a heavy back pack.  The service records show 
that the veteran was a medical corpsman and duties such as 
having to carrying wounded soldiers while in combat is within 
the realm of possibilities.  In this regard, he was awarded 
the combat medical badge.  Thus, his allegations that his 
duties included carrying wounded soldiers are competent and 
confirmed.  The veteran states that he injured his back due 
to carrying the wounded soldiers.  There is no documentation 
of that specific injury.  However, his lay statement is 
evidence.  The Board finds his statement to be competent and 
thus credible.  It is credible because the record generally 
reflects that the veteran was a combat medical corpsman.  His 
statement is consistent with the circumstances, conditions, 
or hardships of his service.  Thus, the Board accepts the 
veteran's statements that he injured his back during service 
as sufficient proof of an inservice injury even though there 
is no official record of such incurrence.

Currently, the veteran has a back disability.  A letter dated 
in June 2005 from a nurse practitioner states that she is the 
veteran's current healthcare provider.  She noted that the 
veteran was a combat medic in Vietnam.  She opined that the 
veteran's degenerative disc disease is likely related to his 
military service.  There is no other competent medical 
evidence concerning the etiology of the veteran's back 
disability.

Since the Board has found the veteran credible with regard to 
his statement that his back was injured during combat (i.e. 
lifting wounded soldiers), there is a factual presumption 
that the alleged injury is service-connected.  The Board must 
now weigh evidence contrary to that which established the 
presumption of service connection.  The contrary evidence is 
the lack of post-service medical evidence of continuous 
treatment and/or diagnosis of a back disability for many 
years.  However, despite this lack of continuous treatment, 
the Board does not find that there is clear and convincing 
evidence that rebuts the factual presumption of service 
connection.  The Board has found the veteran credible to 
state that his back was injured and that his statement is 
probative.  Consequently, the Board concludes that the 
veteran's back was injured during service.  Moreover, there 
is competent medical evidence which relates the veteran's 
current back disability to his duties as a combat medic.  
(See June 2005 statement from nurse practitioner)

Given the foregoing, the evidence supports the claim of 
service connection.  





	(CONTINUED ON NEXT PAGE)


Accordingly, service connection is warranted for a back 
disability.


ORDER

Entitlement to service connection for a back condition is 
granted.  




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


